The appeal is from the County Court of Young County, where appellant was convicted for a violation of the Local Option Law and assessed a fine of $100.00.
It appears from Bill of Exception No. 7 that during the trial of the case the State relied on the ex parte affidavit of George T. Spears, publisher of the Graham Leader, a weekly newspaper published at Graham, Young County, Texas, to prove the publication of the order of the commissioners' court declaring the result of the local option election in Young County on the 7th day of March, 1896. Apparently the certificate of the judge was not at that time placed in the minutes of the court showing the publication as required by law. The ex parte affidavit of Mr. Spears, the present publisher of the paper containing information gained by him from the files of the paper, was incorporated in the minutes of the court as of date June 7, 1939. Mr. Spears did not personally appear in court *Page 554 
to testify but the clerk introduced the minutes of the court containing Spears' ex parte statement, and upon that the State relied to prove the publication required to put the Local Option Law into effect in Young County. The affidavit, as presented, was the hearsay statement of Mr. Spears and was inadmissible.
We find no merit in the other bills of exception in this case and they are accordingly overruled.
For the error in admitting the ex parte affidavit, the cause is reversed and remanded.